DETAILED ACTION
The present application is related to international application no. PCT/US21/41524.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-34) in the reply filed on March 3, 2022 is acknowledged.
Claims 35-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.

Applicant’s election without traverse of the following species in the reply filed on March 3, 2022 is acknowledged:
(i) foam – [Claims 1-13 and 26-34]; 
(i) rheology or rheological property – [Claims 1-2, 7-10, 14-16, 26-30, 33-34]; and
(i) resin – [Claims 1-26 and 30-34]. 
Claims 3-6, 11-25, 27-29, and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 7-10, 26, 30, and 33-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “intermittently adjusting a characteristic” in line 7.  It is unclear what Applicant intends to encompass by this limitation since the terms “intermittently adjusting” and “characteristic” are not clearly defined by the aforementioned claims rendering the claims indefinite whereby one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 26, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lafferty et al. (US 2015/0060064).
Claim 1. Lafferty discloses, as best understood by the indefinite language, A method of hydraulic fracturing (Abstract), comprising: 
providing a fracturing fluid through a wellbore into a subterranean formation ([0060]; Claim 4); 
hydraulically fracturing the subterranean formation with the fracturing fluid, thereby generating fractures in the subterranean formation ([0060]; [0113]; Claim 4); 
conveying proppant in the fracturing fluid through the wellbore into the fractures ([0068]; [0100]; Claim 7); and 
intermittently adjusting a characteristic of the fracturing fluid conveying the proppant to form pillars of proppant in the fractures ([0109]; [0115] – [0116]; [0127]; [0129] – [0130]).  
Claim 2. Lafferty discloses The method of claim 1, wherein to form the pillars comprises to agglomerate the proppant ([0068]; [0101]), and wherein the characteristic comprises rheology or a rheological property ([0101]; [0114]).  
Claim 7. Lafferty discloses The method of claim 1, wherein the fracturing fluid comprises foam ([0132]; [0148]), and wherein the characteristic is associated with the foam ([0115] – [0116]; [0169]).
Claim 8. Lafferty discloses The method of claim 1, wherein the fracturing fluid comprises foam ([0132]; [0148]), and wherein the characteristic comprises at least one of foam stability or concentration of foaming surfactant in the fracturing fluid ([0115] – [0116]; [0169]).
Claim 9. Lafferty discloses The method of claim 1, wherein the fracturing fluid comprises foam ([0132]; [0148]), and wherein the characteristic comprises foam quality (FQ), and wherein the FQ is in a range of 52% to 80% by volume ([0137]; [0169]).
Claim 10. Lafferty discloses The method of claim 1, wherein the fracturing fluid is foam fracturing fluid ([0132]; [0148]), and wherein the characteristic comprises FQ of the foam fracturing fluid ([0137]; [0169]).  
Claim 26. Lafferty discloses The method of claim 1, wherein the proppant comprises proppant coated with resin ([0082] – [0083]; [0097]), and wherein the resin fuses between neighboring proppant in the pillars at downhole conditions to advance stability of the pillars ([0087]).  
The method of claim 1, wherein the proppant comprises ceramic-coated proppant, ceramic-coated sand, resin-coated proppant, resin-coated sand, or any combinations thereof ([0082] – [0083]).  
Claim 34. Lafferty discloses The method of claim 1, wherein the fracturing fluid comprises sacrificial suspending agents comprising degradable material in form of fiber or particles, or both ([0085] – [0086]; [0090]; [0096] – [0097]).  

Claims 1-2 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0139588)1.
Claim 1. Huang discloses, as best understood by the indefinite language, A method of hydraulic fracturing (Abstract; Claims 1, 4), comprising: 
providing a fracturing fluid through a wellbore into a subterranean formation (Fig. 2; [0014]; [0058]; [0210]; Claim 4); 
hydraulically fracturing the subterranean formation with the fracturing fluid, thereby generating fractures in the subterranean formation ([0014]; [0058]; [0210]); 
conveying proppant in the fracturing fluid through the wellbore into the fractures ([0058]; [0061] – [0064]; [0210]); and 
intermittently adjusting a characteristic of the fracturing fluid conveying the proppant to form pillars of proppant in the fractures (Fig. 2; [0014]; [0058]; [0061] – [0064]; Claims 1, 4).  
Claim 2. Huang discloses The method of claim 1, wherein to form the pillars comprises to agglomerate the proppant (Fig. 2; [0067]; [0085]), and wherein the characteristic comprises rheology or a rheological property ([0014]).  
The method of claim 1, wherein the proppant comprises ceramic-coated proppant, ceramic-coated sand, resin-coated proppant, resin-coated sand, or any combinations thereof ([0044]; [0180]; [0182]).  
Claim 34. Huang discloses The method of claim 1, wherein the fracturing fluid comprises sacrificial suspending agents comprising degradable material in form of fiber or particles, or both ([0194]; [0195] – [0197]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0139588).
Claim 30. Lafferty discloses The method of claim 1.  Regarding the limitation: wherein intermittently adjusting the characteristic to form the pillars in the fractures comprises utilizing less proppant than conveying the proppant to the fractures without adjusting the characteristic and with depositing the proppant in the fractures without forming the pillars in the fractures, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of proppant during each treatment stage in Lafferty to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0139588).
Claim 30. Huang discloses The method of claim 1. Regarding the limitation: wherein intermittently adjusting the characteristic to form the pillars in the fractures comprises utilizing less proppant than conveying the proppant to the fractures without adjusting the characteristic and with depositing the proppant in the fractures without forming the pillars in the fractures, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of proppant during each treatment stage in Huang to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Huang et al. (US 10,001,769)